

Exhibit 10.1


 
 
[image0a01.jpg]
Travelzoo Inc.
590 Madison Avenue
37th Floor
New York, NY 10022
 
Media Contact:
Christie McConnell
Travelzoo, North America
+1 (212) 484-4912
cmcconnell@travelzoo.com



FOR IMMEDIATE RELEASE


Travelzoo Inc. Enters into Multi-State
Unclaimed Property Settlement




NEW YORK, October 14, 2013 - Travelzoo Inc. (NASDAQ: TZOO), a global Internet
media company, today announced that it entered into agreements with 34 states to
resolve those states’ claims related to unclaimed property audits. As previously
disclosed in the Company’s reports on Form 10-K and Form 10-Q, multiple states
have claimed that certain shares of Travelzoo, which were not claimed by former
shareholders of Travelzoo.com Corporation following the 2002 merger, were
unclaimed property. While the Company disputes the states’ claims, the Company
determined that it was in its best interest to resolve the disputes and settle
with 34 of the states.
 
The multi-state settlement relates to an approximate 700,000 shares of Travelzoo
that those states claim may be subject to escheat. An additional 15 states
remain that have or may raise claims on a remaining approximate 400,000 shares
that were not exchanged following the merger by residents in those states.


The Company expects to make one-time cash payments to the 34 states after
further due diligence, which it intends to make from cash on hand. To cover
those payments, as well as potential future settlements with the remaining 15
states, the Company expects to record an estimated $22.0 million charge, which
will be included in the Company’s financial earnings release for the three
months ended September 30, 2013, which is scheduled to be released on October
17, 2013.







1/2

--------------------------------------------------------------------------------




About Travelzoo
Travelzoo Inc. is a global Internet media company. With more than 26 million
subscribers in North America, Europe, and Asia Pacific and 25 offices worldwide,
Travelzoo® publishes deals from more than 2,000 travel and entertainment
companies. Travelzoo’s deal experts review offers to find the best deals and
confirm their true value. In Asia Pacific, Travelzoo is independently owned and
operated by Travelzoo (Asia) Ltd. and Travelzoo Japan K.K. under a license
agreement with Travelzoo Inc.




Certain statements contained in this press release that are not historical facts
may be forward-looking statements within the meaning of Section 27A of the
Securities Act of 1933 and Section 21E of the Securities and Exchange Act of
1934. These forward-looking statements may include, but are not limited to,
statements about our plans, objectives, expectations, prospects and intentions,
markets in which we participate and other statements contained in this press
release that are not historical facts. When used in this press release, the
words “expect,” “predict,” “project,” “anticipate,” “believe,” “estimate,”
“intend,” “plan,” “seek” and similar expressions are generally intended to
identify forward-looking statements. Because these forward-looking statements
involve risks and uncertainties, there are important factors that could cause
actual results to differ materially from those expressed or implied by these
forward-looking statements, including changes in our plans, objectives,
expectations, prospects and intentions, and other factors discussed in our
filings with the SEC. We cannot guarantee any future levels of activity,
performance or achievements. Travelzoo undertakes no obligation to update
forward-looking statements to reflect events or circumstances occurring after
the date of this press release. Travelzoo and Top 20 are registered trademarks
of Travelzoo Inc. All other company and product names mentioned are trademarks
of their respective owners.




###





2/2